In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-21-00236-CV
                ___________________________

STEPHEN NORMANDIN, AND ALL OCCUPANTS OF 5029 ARBOR GLEN
           ROAD, THE COLONY, TEXAS, Appellant

                               V.

                KENNETH HUGGINS, Appellee


            On Appeal from County Court at Law No. 2
                      Denton County, Texas
               Trial Court No. CV-2021-02362-JP


             Before Womack, Wallach, and Walker, JJ.
               Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On December 14, 2021, we notified appellant that his brief had not been filed

as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, by December 27, appellant filed

with the court an appellant’s brief and an accompanying motion reasonably explaining

the brief’s untimely filing and why an extension was needed. See Tex. R. App. P.

10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: January 20, 2022




                                            2